Citation Nr: 0323489	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  96-51 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Friend

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had military service from April 1942 to September 
1943.  He died in March 1996.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, that denied service connection for the 
cause of death based on pulmonary thromboemboli, massive, 
bilateral, due to or as a consequence of thrombosis of left 
femoral vein and carcinoma of the stomach.  The RO also 
denied entitlement to eligibility for Dependents' Educational 
Assistance pursuant to the provisions of 38 U.S.C.A. Chapter 
35.

In February 1998, the appellant appeared before a hearing 
officer at a personal hearing at the RO and gave testimony in 
support of her claim.  A copy of the transcript of that 
hearing is of record.  In her VA substantive appeal, the 
appellant requested a hearing before a member of the Board, 
which was later canceled by her letter dated in February 
1999.


FINDINGS OF FACT

1.	The veteran died in March 1996, at the age of 74 years, 
from pulmonary thromboemboli, massive, bilateral, due to 
or as a consequence of thrombosis of left femoral vein 
and carcinoma of the stomach.

2.	At the time of his death, service connection was in 
effect for pes planus, evaluated as 10 percent 
disabling; no claims were pending at the RO.

3.	The service-connected pes planus did not substantially 
or materially contribute to the veteran's death.

4.	The veteran's pulmonary thromboemboli, massive, 
bilateral, due to or as a consequence of thrombosis of 
left femoral vein, and carcinoma of the stomach were 
first present many years after service, and are not 
causally related to his active service or any disease or 
injury therein.


CONCLUSIONS OF LAW

1.	Pulmonary thromboemboli, massive, bilateral, due to or 
as a consequence of thrombosis of left femoral vein, and 
carcinoma of the stomach were neither incurred in nor 
aggravated by service, and may not be so presumed. 
38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2002).

2.	A disease or injury incurred in service did not 
contribute substantially or materially to cause the 
veteran's death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.312 (2002).

3.	The required conditions for entitlement to dependent's 
educational assistance under Chapter 35, Title 38, 
United States Code have not been met. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The record contains numerous medical records including 
service medical records, VA and private records of 
hospitalization and treatment.  Only the salient records are 
discussed below.

The death certificate shows that the veteran died on March 
[redacted]
, 1996 from pulmonary thromboemboli, massive, bilateral, 
due to or as a consequence of thrombosis of left femoral vein 
and carcinoma of the stomach.  No other cause of death is 
listed.  At the time of his death, service connection was in 
effect for pes planus, evaluated 10 percent disabling since 
September 1943.

Service medical records show that on induction examination in 
April 1943, no varicose veins or circulatory conditions were 
noted.  A Certificate of Disability for Discharge dated in 
August 1943 noted that the veteran was recommended for 
discharge due to defective vision, amblyopia, exanopsia and 
right exotropia.  No other general medical disorders were 
noted at discharge.

By rating decision of January 1944, service connection was 
granted for pes planus, rated as 10 percent disabling 
effective from September 1943.  A July 1945 VA examination 
showed a diagnosis of weak foot, bilateral, and a June 1962 
clinical report of treatment shows bilateral pes planus with 
bulging of the inner margins.  

The veteran applied for an increased rating for his service-
connected pes planus in September 1972.  By rating decision 
of November 1972, the RO denied an increased rating and the 
veteran appealed.  In a September 1973 VA Form 9, substantive 
appeal the veteran asserted that "the worsening of the foot 
problem and its effect on my leg muscles and veins merits 
consideration for a higher rating than 10%." 

On October 1973 VA examination, x-rays showed no evidence of 
fracture, dislocation, or bone or joint abnormality.  The 
veteran was diagnosed with varicose veins, right leg and 
bilateral pes planus, symptomatic.  No muscle condition was 
shown. 

A January 1974 RO rating decision considered the veteran's 
claim of service connection for varicose veins and muscle 
condition, and denied service connection, finding that there 
was no evidence of varicose veins or muscle condition in 
service; and that there was no causal relationship between 
varicose veins of the right leg shown many years after 
service, and the service-connected flat feet.

On appeal to the Board in June 1974, the Board found that 
service connection was not warranted for varicose veins which 
were not present during service or at any time within the 
first post-service year, and that there was no causal 
relationship between varicose veins and the service-connected 
flat feet.  The Board also found no evidence of a muscle 
spasm disability, or evidence warranting an increased rating 
for the service-connected pes planus.  

In March 1995, the veteran's spouse sought eligibility for 
additional pension, and was advised by letter of May 1995, 
that she was not eligible for any additional benefits from 
the Department of Veteran's Affairs.

March 1996 VA outpatient records and General Notes reflect 
that the veteran presented with a past medical history of 
gastric cancer, status post subtotal gastrectomy in October 
1995 at a private hospital, hypertension, and was initially 
admitted in January 1996 with onset dysphagia and 
dehydration, and found to have recurrent gastric cancer with 
obstruction.  The notes documented that J-tube was placed in 
March 1996 without complications.  The veteran was noted as 
more confused than usual and was transferred to medicine for 
further work-up.

A March 1996 Certificate of Death indicated that the veteran 
died on March [redacted]
, 1996.  A Medical Certificate of Death dated 
in March 1996 noted the immediate cause of death as pulmonary 
thromboemboli, massive, bilateral, due to or as a consequence 
of thrombosis of left femoral vein, due to or as a 
consequence of carcinoma of stomach.

In June 1996, the appellant submitted a VA Form 21-534, which 
is by its title an application for dependency and indemnity 
compensation, death pension and accrued benefits, including 
death compensation if applicable.  The form noted that the 
veteran had no claims pending at his death.

By an August 1996 rating decision, the RO denied service 
connection for the cause of death, finding that the evidence 
failed to establish any relationship between the veteran's 
military service from April 1943 to September 1945, and his 
death in March 1996.  The RO also denied eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35.

In a September 1996 notice of disagreement, the appellant 
asserted that the veteran had a history of circulatory 
problems in his legs, and she felt this problem had been 
ignored in the rating decision.  She asserted that the 
condition was one which could create emboli.  In a VA Form 9, 
substantive appeal dated in November 1996, the appellant 
stated that the veteran's circulatory problems have been 
ignored.

In a February 1998 hearing before a hearing officer at the 
RO, the appellant testified to the effect that the veteran's 
service-connected flat feet were either the direct cause of 
his death, or contributed materially and substantially to the 
cause of his death.  The appellant testified that the veteran 
had flat feet, and circulatory problems such as varicose 
veins, which were relatable to his flat feet.  When asked 
whether the veteran had indicated that his flat feet caused 
his varicose veins, the appellant indicated she could not 
remember what he said since he had flat feet in 1963.  See 
Transcript pp. 2-3.  When asked whether the doctor that the 
veteran saw for his flat feet post-service felt that the 
varicose veins came about from the flat feet, the appellant 
responded "No."  See Transcript p. 6.  She testified that 
the veteran was treated for varicose veins and circulatory 
problems, and wore supports for his legs and shoes.  When 
asked whether the veteran ever talked about his stomach 
problems in service, or how soon after service he had 
problems with his stomach, the appellant stated she did not 
know, but agreed that it was just the legs from service.  See 
Transcript pp. 11-12.

Beginning in April 1998, the RO made repeated requests to the 
private hospitals and providers identified by the appellant 
as having treated the veteran.  A physician identified by the 
appellant referred the RO to the Medical Records department 
at a private hospital.  When contacted by the RO in 1998 and 
again in February 1999 for the requested medical records, the 
hospital responded in February 1999, and requested that the 
RO provide an authorization signed by the executor of the 
veteran's estate, along with documentation showing that the 
person was the named executor.  The RO informed the appellant 
of these requirements in VCAA letters dated in March 2003.

In several statements, the appellant and her representative 
argue that the veteran's service-connected pes planus 
contributed to his cause of death, and that entitlement to 
DIC benefits is warranted.





Analysis

I.  Duty to Assist and Notify

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  Except as specifically 
noted, the new regulations became effective November 9, 2000.

The VCAA essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the appellant 
is required in order to comply with the duty to assist.  In 
this regard, the Board notes that by virtue of the August 
1996 rating decision, as well as in the statement of the 
case, July 1999 and April 2003 supplemental statements of the 
case, and various correspondence, VA informed the appellant 
of the evidence needed to support her claim.  In VCAA letters 
dated in March 2003, the appellant was notified of the VCAA 
and of the need to provide releases and to identify any 
additional sources of outstanding medical treatment records; 
the RO requested that the appellant supply information on 
medical providers who treated the veteran, notified her of 
evidence still needed, and what she could do to assist with 
her claim, and what evidence she needed to substantiate her 
claim.  The appellant was therein notified of the need to 
supply releases signed by the executor of the veteran's 
estate as well as competent medical evidence to show that the 
veteran's service-connected disability contributed to his 
death.  

The RO also notified the appellant of efforts VA would make 
to secure outstanding medical records of treatment, and that 
VA would obtain a medical opinion if necessary for a decision 
on the claim.  The appellant was afforded a February 1998 
hearing at the RO, and the RO made repeated attempts to 
obtain the veteran's medical records.  The appellant and her 
representative have been apprised of these events and given 
ample opportunity to submit additional evidence and written 
argument.

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and notice of what evidence 
she needed to submit and what evidence VA would try to 
obtain, and that there is no prejudice to her by appellate 
consideration of the claim at this time without another 
remand of the case to the RO for providing additional 
assistance to the appellant in the development of her claim 
as required by the VCAA or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001.

The Board notes that during the course of this appeal, the 
regulation authorizing the Board to develop evidence or to 
cure a procedural defect was invalidated.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  Since 
the decision herein is not based on evidence developed by the 
Board pursuant to the invalidated regulations, the Board will 
proceed with adjudication of this appeal.

II.  Service Connection for Cause of Death

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case. 38 C.F.R. § 3.303(a).

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  When all the evidence is assembled, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

After review of the entire evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim.  The Board finds dispositive the 
absence of any evidence showing-or any reason to believe-
that the veteran's cause of death is related to his military 
service or to his service-connected disability.

The evidence shows that the enumerated conditions listed as 
the cause of the veteran's death were first clinically 
manifested many decades after his 1943 discharge from 
service, and service connection was not in effect for any of 
the listed conditions at the time of death.  The appellant 
argues that the veteran's varicose veins and circulatory 
problems were related to the formation of emboli which are 
related to the cause of death.  However, there is no 
competent evidence that the veteran had varicose veins or 
circulatory problems in service, or in the first post-service 
year, or that any such problems are related to the stated 
cause of death.

In this regard, the Board notes that the evidence of record 
reveals that the veteran asserted problems with his veins in 
September 1973, thirty years after discharge, in the context 
of an appeal of an increased rating for the service-connected 
pes planus.  The issue of a causal relationship of varicose 
veins to the service-connected pes planus disability was 
adjudicated by the Board, and the assertion that varicose 
veins or circulatory problems were related to the service-
connected pes planus disability was specifically rejected by 
the Board in its June 1974 decision denying service 
connection for varicose veins.  The Board found no in-service 
incurrence of varicose veins, or incurrence of varicose veins 
within the first post-service year, and no causal 
relationship between the service-connected pes planus and the 
varicose veins.

The Board is sympathetic to the appellant's testimony and 
statements, but notes that, as a lay person, the appellant is 
not competent to establish a medical diagnosis or show 
medical etiology merely by her own assertions; such matters 
require medical expertise. See 38 C.F.R. § 3.159(a)(1); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
appellant has also admitted in her testimony that the veteran 
himself never related his gastric cancer to military service.

Accordingly, the Board concludes that the preponderance of 
the evidence is squarely against the claim for service 
connection for any of the enumerated causes of the veteran's 
death, to include the appellant's assertions of varicose 
veins or circulatory problems in the legs.  The preponderance 
of the evidence being against the claim, the benefit of the 
doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other than dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  38 C.F.R. § 3.807(a).  

In this case, the veteran did not have a permanent and total 
service- connected disability at the time of his death, and, 
as decided above, the appellant has not shown that the cause 
of the veteran's death was service connected.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

As a final point, the Board notes that although the Court has 
held that the VCAA is potentially applicable to all pending 
claims (see Holliday v. Principi, 14 Vet. App. 280 (2001)), 
the Court has recently held that VA's duties to notify and 
assist contained in the VCAA are not applicable to claims 
such as this in which the law, rather than the evidence, is 
dispositive.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Mason v. 
Principi, 16 Vet. App. at 132.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependents' educational assistance under 38 
U.S.C. Chapter 35 is denied.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

